Rice, P. J.,
dissenting:
In Mills v. Com., 13 Pa. 627, the court said: “It is a flagrant crime at common law to attempt to procure the miscarriage or abortion of a woman, because it interferes with and violates the mysteries of nature in that process by which the human race is propagated. It is a crime against nature which obstructs the fountain of life and therefore it is punished.” In Wells v. New England Mutual Life Ins. Co., 191 Pa. 207, the court quoted the above language and followed it by this statement from 1 Whart. on Criminal Law, sec. 599: “All parties concerned in the offense are responsible, whatever may be the part they take.” The court then went on to say: “We do not think it can be questioned that the woman who solicits the commission of the offense, and submits her body for its *211perpetration, can be regarded as other than a participant in its commission, and is therefore criminally responsible. Viewed in that light in the present instance, the deceased comes directly within the operation of the prohibitory clause of the policy, for she was actually engaged in the violation of the criminal law of Massachusetts, where the contract was made, and of Pennsylvania, where she was at the time the offense was committed.” The indictment under consideration in the present case is broad enough to cover the offense, whether it be regarded as a statutory or common-law offense. The order arresting the judgment cannot be sustained, unless it be held that the act charged in the indictment is not an indictable offense either at common law or under the statute. I am unable to reconcile that conclusion with the authoritative declaration of the Supreme Court in the case last cited, and therefore cannot concur in the affirmation of the order appealed from.
Henderson and Beaver, JJ., join in the foregoing conclusion.